Exhibit 10.2


WEB.COM GROUP, INC.
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (“Agreement”) is entered into by
and between Jeff Stibel (“Executive”) and Web.com Group, Inc. (the “Company”,
formerly known as Website Pros, Inc.), a Delaware corporation, on December 11,
2008 (the “Effective Date”).
 
Whereas, Executive has been providing services to the Company under the terms of
an Employment Agreement with Website Pros, Inc. effective as of June 26, 2007
(the “Existing Agreement” and such date, the “Commencement Date”); and
 
Whereas, in connection with certain changes to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company and Executive wish to
amend and restate the Existing Agreement as set forth herein.
 
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows,
effective as of the Effective Date:
 
1.           Employment by the Company.
 
1.1           Amendment and Restatement of Existing Agreement.  The Existing
Agreement is hereby amended and restated in its entirety.
 
1.2           Title and Responsibilities.  Subject to the terms set forth
herein, Executive will continue to be employed as the Company’s
President.  Executive will serve in an executive capacity and shall report to
the Company’s Chief Executive Officer.  Executive shall perform the duties of
his executive position as required by the Chief Executive Officer and the
Company’s Board of Directors (the “Board”).  During his employment with the
Company, Executive will devote his best efforts and substantially all of his
business time and attention (except for vacation periods and reasonable periods
of illness or other incapacity permitted by the Company’s general employment
policies) to the business of the Company.  Notwithstanding the foregoing, it is
acknowledged and agreed that Executive shall be permitted to continue to perform
his current duties and responsibilities as a director of autobytel, The Search
Agency, BrainGate/NeuroSky and Edgecast Networks, Inc., and may, subject to the
consent of the Board (which consent will not be unreasonably withheld), in the
future serve on the boards of directors of other entities.  Executive shall be
permitted to continue his involvement with these organizations, both as partial
owner, board member and as his services are needed to promote the organizations’
interests, provided that such activities do not materially interfere with the
performance of his duties hereunder.  Executive may serve on the boards of
directors (or similar oversight body) of certain academic or charity
institutions, such as the Brown Entrepreneurship Program and Tufts
Entrepreneurial Leadership Program, provided, in each case, that such activities
do not materially interfere with the performance of his duties hereunder.  From
time to time, in connection with such work with academic and charity
institutions, Executive may be asked to sit on professor- or student-run boards
or participate at an advisory level, and the Company hereby agrees and consents
to such activities but only to the extent that such activities do not materially
interfere with the performance of his duties hereunder.  Executive may also
engage in civic and not-for-profit activities, provided that such activities do
not materially interfere with the performance of his duties hereunder. It is
expressly understood and agreed that the Executive may use limited non-material
amounts of Company resources from time to time, such as his email account and
computing systems, as reasonably necessary in order to minimize the time
involved in the non-Company activities described in this Section 1.2, provided
that such use does not materially interfere with the performance of his duties
hereunder and provided such use does not violate the Company’s policies on the
use of Company resources (as in effect from time to time).
 

--------------------------------------------------------------------------------


 
1.3           Office Location.  Executive’s primary work location is the
Company’s corporate headquarters in Jacksonville, Florida.  In addition,
Executive shall be required to travel, including internationally, for the
purpose of conducting Company business.  Executive acknowledges that nothing in
this Section constitutes “Good Reason” for resignation, as defined below.
 
1.4           At-Will Employment.  Executive’s relationship with the Company is
at-will.  The Company shall have the right to terminate this Agreement and
Executive’s employment with the Company at any time with or without Cause (as
defined in Section 4.1(a)), and with or without advance notice.  In addition,
the Company retains the discretion to modify the terms of Executive’s
employment, including but not limited to position, duties, reporting
relationship, office location, compensation, and benefits, at any
time.  Executive’s at-will employment relationship may only be changed in a
written agreement approved by the Board and signed by Executive and a duly
authorized officer of the Company.
 
1.5           Company Employment Policies.  The employment relationship between
the parties shall continue to be governed by the general employment policies and
procedures of the Company, including those relating to the protection of
confidential information and assignment of inventions, except that when the
terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or procedures, this Agreement shall control.
 
2.           Compensation.
 
2.1           Salary.  Executive shall receive for services to be rendered
hereunder a base salary at an annualized rate of $325,000, payable on the
Company’s standard payroll dates.  Executive will be considered for annual
increases in base salary in accordance with Company policy and subject to review
and approval by the Compensation Committee of the Board (the “Committee”).
 
2.2           Equity Awards.  Except as set forth below, Executive’s current
compensatory equity awards are not affected by this Agreement and will remain in
effect in accordance with the terms of the applicable award agreements and stock
plan(s).  The parties agree that the Company will not provide Executive with any
additional or new stock awards in connection with his entering into this
Agreement.
 
-2-

--------------------------------------------------------------------------------


 
2.3           Target Bonus.  Subject to annual review by the Committee,
Executive will be eligible to earn a target annual bonus of up to seventy-five
percent (75%) of Executive’s base salary (such actual target amount, which may
be more or less than 75%, as determined in the sole discretion of the Committee,
the “Target Bonus”).  Whether Executive earns a Target Bonus, and if so, in what
amount, shall be determined solely by the Company in its discretion.  Executive
must remain an active employee through the time the Compensation Committee of
the Board determines bonus amounts for executives of the Company in order to
earn any bonus.  Executive will not earn any bonus if his employment terminates
for any reason before the Committee has determined Executive’s bonus, except as
expressly set forth herein.  No prorated bonus can be earned.
 
2.4           Standard Company Benefits.  Executive will be entitled to
participate in the Company’s employee benefits and compensation plans which may
be in effect from time to time and provided by the Company to its executives,
under the terms and conditions of such benefit and compensation plans. With
respect to eligibility for participation and accrual of paid time off, Executive
will receive credit for his years of service with his prior employer, Web.com,
prior to the Commencement Date.  The Company shall also maintain a supplemental
life insurance policy of a minimum of $1,500,000 and disability policies of a
minimum of 80% of Executive’s annual base salary for the Executive’s benefit.
 
2.5           Executive Severance Benefit Plan.  Executive acknowledges and
agrees that he is not an “Eligible Employee” under the Company’s Executive
Severance Benefit Plan.  Upon a termination of employment, Executive’s rights to
receive any severance pay or post-termination benefit continuation will be only
as set forth in this Agreement and as otherwise required by applicable law.
 
2.6           Relocation.  Executive acknowledges and agrees that the Company
has fully satisfied its obligations to him under the Existing Agreement
regarding amounts payable to him in connection with the relocation of his family
residence to the Jacksonville, Florida area.
 
2.7           Post-Termination Exercise Periods.  The Company hereby amends
Executive’s outstanding stock options granted to him by Web.com, Inc. prior to
the Commencement Date to provide that such stock option shall be exercisable
upon his termination for death or as a result of his “Disability” (as defined in
the Company’s 2008 Equity Incentive Plan) as follows:
 
(a)           Upon a termination by reason of death, the options, to the extent
then vested, shall be exercisable until the earlier of (i) the date eighteen
(18) months following such termination or (ii) the expiration of the term of the
option as set forth in the applicable option agreement
 
-3-

--------------------------------------------------------------------------------


 
(b)           Upon a termination by reason of Disability, the options, to the
extent then vested, shall be exercisable until the earlier of (i) the date
twelve (12) months following such termination or (ii) the expiration of the term
of the option as set forth in the applicable option agreement.
 
3.           Confidential Information.  As a condition of his continued
employment, Executive must continue to comply with the Proprietary Information
and Inventions Agreement (the “Confidential Information Agreement”) and
Noncompetition Agreement he has executed previously.  Nothing in this Agreement
is intended to modify in any respect the Confidential Information Agreement or
the Noncompetition Agreement, and these agreements shall remain in full force
and effect.
 
4.           Termination Of Employment; Change of Control
 
4.1           Termination With or Without Cause.
 
(a)           Definition of Cause.  For purposes of this Agreement, “Cause”
shall mean (i) conviction of any felony, or of any crime involving moral
turpitude or dishonesty; (ii) perpetration of a material fraud or act of
dishonesty against the Company; (iii) persistent, willful and material breach of
the Executive’s duties that has not been cured within thirty (30) days after
written notice from the Board or the Committee of such breach; or (iv) material
breach of this Agreement or the Confidential Information Agreement that has not
been cured within thirty (30) days after written notice from the Board or the
Committee, or has caused irreparable damage incapable of cure.
 
(b)           Termination for Cause. If the Company terminates Executive’s
employment at any time for Cause, Executive’s salary shall cease on the date of
termination, and Executive will not be entitled to any Severance Benefits (as
defined below), severance pay, pay in lieu of notice or any other such
compensation, or any accelerated vesting of any equity awards, other than
payment of accrued salary and such other accrued benefits as expressly required
in such event by applicable law or the terms of any applicable Company benefit
plans.
 
(c)           Termination Without Cause.  If the Company terminates Executive’s
employment at any time prior to a Change of Control without Cause (and other
than as a result of Executive’s death or disability) and such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h)), Executive shall be eligible for the following severance
benefits (the “Severance Benefits”):  (i) the Company shall make a lump sum
severance payment to Executive in an amount equal to eighteen (18) months of
Executive’s then-current base salary plus 150% of the greater of (A) 80% of the
Target Bonus for the year in which the termination occurs and (B) the prior
year’s Target Bonus actually earned by Executive, subject to withholdings and
deductions, (ii) the vesting of each then-outstanding, unvested equity award
held by Executive will accelerate as to that number of shares under each such
award that would have vested in the ordinary course had Executive continued to
be employed by the Company for an additional eighteen (18) months (or, if no
shares would vest during such time under a specific award due to a cliff vesting
provision, then the number of shares vesting and becoming exercisable pursuant
to this paragraph shall equal the product of (A) the total number of shares
subject to the award and (B) a fraction, the numerator of which is eighteen (18)
and the denominator of which is the total number of months in the vesting
schedule), with such vesting occurring as of the date of the Executive’s
termination, (iii)  the post-termination exercise period of all non-statutory
stock options then held by Executive shall be extended so that such options, to
the extent vested, are exercisable until the earlier of (A) the original term
expiration date for such award and (B) the first anniversary of Executive’s
termination date and (iv) if Executive timely elects COBRA health insurance
coverage, the Company will pay Executive’s COBRA premiums for eighteen (18)
months following the date his employment terminates or until such earlier date
as he is no longer eligible for COBRA coverage or he becomes eligible for health
insurance coverage from another source (provided that Executive must promptly
inform the Company, in writing, if he becomes eligible for health insurance
coverage from another source within eighteen (18) months after the
termination).  Executive shall not be entitled to the Severance Benefits unless
and until the release requirements set forth in Section 5 of this Agreement are
satisfied.
 
-4-

--------------------------------------------------------------------------------


 
4.2           Resignation With or Without Good Reason.
 
(a)           Definition of Good Reason.  For purposes of this Agreement, a
Resignation for “Good Reason” shall mean that Executive resigns from all
positions he then-holds with the Company and its affiliates if (i) (A) the
Company makes a material adverse change in the Executive’s position causing such
position to be of materially reduced stature or responsibility, (B) there is a
material reduction of the Executive’s base salary, (C) the Executive is required
to relocate his primary work location to a location that would increase
Executive’s one way commute distance by more than twenty (20) miles, or (D) the
Company (or any successor thereto) materially breaches the terms of this
Agreement (including but not limited to a material reduction in Target Bonus
percentage, provided that fluctuation in actual Target Bonus amounts earned and
paid will not constitute Good Reason), (ii) Executive provides written notice to
the Company’s General Counsel within the sixty (60) days immediately following
such material change or reduction, (iii) such material change or reduction is
not remedied by the Company within thirty (30) days following the Company’s
receipt of such written notice and (iv) Executive’s resignation is effective not
later than ninety (90) days after the expiration of such thirty (30) day cure
period.  For purposes of calculating Executive’s severance benefits under this
agreement, his “then-current base salary” shall be the his base salary as in
effect immediately prior to his termination, ignoring, however, any reduction in
base salary that is the basis for Executive’s resignation for Good Reason under
this paragraph.
 
(b)           Executive’s Resignation.  Executive may resign from his employment
with the Company at any time, with or without advance notice, and with or
without Good Reason.
 
(c)           Executive’s Resignation Without Good Reason.  In the event that
Executive resigns his employment without Good Reason, Executive will not be
entitled to the Severance Benefits, severance pay, pay in lieu of notice or any
other such compensation, or any accelerated vesting of equity awards, other than
payment of accrued salary and such other accrued benefits as expressly required
in such event by applicable law or the terms of any applicable Company benefit
plans.  Termination of Executive’s employment due to Executive’s death or
disability will be treated as Executive’s resignation without Good Reason.
 
-5-

--------------------------------------------------------------------------------


 
(d)           Executive’s Resignation for Good Reason.  Executive may resign his
employment for Good Reason at any time prior to a Change of Control so long as
Executive tenders his resignation in writing to the Company in accordance with
the time frames set forth in Section 4.2(a) above. If Executive resigns his
employment for Good Reason effective at any time prior to a Change of Control
and such resignation constitutes a “separation from service” (as defined above),
Executive will be eligible to receive the Severance Benefits if Executive
satisfies the release requirements set forth in Section 5 of this Agreement.
 
4.3           Change of Control.
 
(a)           Definition of Change of Control.  For purposes of this Agreement,
a “Change of Control” shall mean any of the following: (i) a sale, lease or
other disposition in one transaction or a series of transactions, of all or
substantially all of the assets of the Company, (ii) a merger or consolidation
in which the Company is not the surviving entity or if the Company is the
surviving entity, as a result of which the shares of the Company’s capital stock
are converted into or exchanged for cash, securities of another entity, or other
property, unless (in any case) the holders of the Company’s outstanding shares
of capital stock immediately before such transaction own more than fifty percent
(50%) of the combined voting power of the outstanding securities of the
surviving entity immediately after the transaction, (iii) the Company’s
stockholders approve a plan or proposal to liquidate or dissolve the Company or
(iv) a person or group hereafter acquires beneficial ownership of more than
fifty percent (50%) of the outstanding voting securities of the Company (all
within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder).
 
(b)           Change of Control Benefits. If the Company undergoes a Change of
Control, then, subject to Executive’s continued employment through such date and
the satisfaction of the release requirements set forth in Section 5 of this
Agreement, Executive shall be entitled to receive the following benefits
immediately as of the Change of Control (the “Change of Control Benefits”):
 
(i)           The Company shall make a lump sum payment to Executive in an
amount equal to eighteen (18) months of Executive’s then-current base salary
plus 150% of the greater of (A) 80% of the Target Bonus for the year in which
the transaction occurs and (B) the prior year’s Target Bonus actually earned by
Executive, subject to withholdings and deductions.
 
(ii)           The vesting of each equity award held by Executive immediately
prior to such Change of Control transaction shall accelerate as to all of the
then-unvested shares subject to each such award, effective as of immediately
prior to the effective time of such Change of Control.
 
-6-

--------------------------------------------------------------------------------


 
Executive shall not be entitled to receive both the Change of Control Benefits
and the Severance Benefits.
 
4.4           Cessation of Benefits.  If Executive violates this Agreement or
the Confidential Information Agreement, then Executive’s eligibility for and
entitlement to receive the Severance Benefits and the Change of Control Benefits
will cease immediately, and Executive will not be entitled to any further
compensation and benefits from the Company, the Company will have no further
obligation to provide any such compensation or benefits, and to the extent
Executive has already received Severance Benefits and/or Change in Control
Benefits under this Agreement, all such benefits will be forfeited and Executive
shall be required to immediately return any cash payments made pursuant to such
benefits.
 
4.5           Application of Internal Revenue Code Section 409A.
 
(a)           If the Company (or, if applicable, the successor entity thereto)
determines that the Severance Benefits and/or any other termination payments and
benefits provided under this Agreement or otherwise (the “Payments”) constitute
“deferred compensation” under Code Section 409A (together, with any state law of
similar effect, “Section 409A”) and Executive is a “specified employee” (as such
term is defined in Section 409A(a)(2)(B)(i)) of the Company or any successor
entity thereto upon his separation from service, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A as a result of the payment of compensation upon his “separation
from service”, the timing of the Payments shall be delayed as follows:  on the
earlier to occur of (i) the date that is six months and one day after the date
of the separation from service or (ii) the date of Executive’s death (such
earlier date, the “Delayed Initial Payment Date”), the Company (or the successor
entity thereto, as applicable) shall (A) pay to Executive a lump sum amount
equal to the sum of the Payments that Executive would otherwise have received
through the Delayed Initial Payment Date (including reimbursement for any
premiums paid by Executive for health insurance coverage under COBRA) if the
commencement of the payment of the Payments had not been delayed pursuant to
this Section 4.5 and (B) commence paying the balance of the Payments in
accordance with the applicable payment schedules set forth above.
 
(b)           It is intended that (i) each installment of the Payments and the
Change of Control Benefits provided under this Agreement is a separate “payment”
for purposes of Section 409A, (ii) all of the Payments and the Change of Control
Benefits satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under of Treasury Regulation
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
 
-7-

--------------------------------------------------------------------------------


 
4.6           Certain Offsets.  The Company shall reduce Executive’s Severance
Benefits, in whole or in part, by any other severance benefits, pay in lieu of
notice, or other similar benefits payable to Executive by the Company that
become payable in connection with Executive’s termination of employment,
including but not limited to any payments that are owed pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), or (ii) any Company
policy or practice providing for Executive to remain on the payroll for a
limited period of time after being given notice of the termination of
Executive’s employment.  The termination payments and benefits provided under
this Agreement are intended to satisfy, in whole or in part, any and all
statutory obligations that may arise out of Executive’s termination of
employment.  In the Company’s sole discretion, such reductions may be applied on
a retroactive basis, with severance benefits previously paid being
recharacterized as payments pursuant to the Company’s statutory obligation.  If
Executive is indebted to the Company at his or her termination date, the Company
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.
 
4.7           Excess Parachute Payments.
 
(a)           If any payment or benefit that Executive would be entitled to
receive pursuant to this Agreement or otherwise in connection with a Change of
Control from the Company or otherwise (collectively, the “Acquisition Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Acquisition Payments are paid to
Executive, which of the following two alternative forms of payment shall be paid
to Executive: (i) payment in full of the entire amount of the Acquisition
Payments (a “Full Payment”), or (ii) payment of only a part of the Acquisition
Payments so that Executive receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).  The determination shall be
made as follows:
 
(i)           A Full Payment shall be made if payment of all of the Acquisition
Payments, plus an additional payment from the Company not to exceed $1,000,000
(such additional amount, a “Gross-Up Payment”), less all ordinary income and
employment taxes and the Excise Tax imposed on the Acquisition Payments and the
Gross-Up Payment, is greater than the Reduced Payment.
 
 
(1)
If the Full Payment is made, the Company shall pay, and Executive shall be
entitled to receive, the Gross-Up from the Company in an amount equal to (A) the
Excise Tax on the Acquisition Payments, (B) any interest or penalties imposed on
Executive with respect to the Excise Tax on the Acquisition Payments, and (C) an
additional amount sufficient to pay the Excise Tax and the federal and state
income and employment taxes arising from the payments made by the Company to
Executive pursuant to (A), (B) and (C).

 
-8-

--------------------------------------------------------------------------------


 
 
(2)
For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to have: (A) paid federal income taxes at the highest marginal rate of
federal income and employment taxation for the calendar year in which the
Gross-Up Payment is to be made, and (B) paid applicable state and local income
taxes at the highest rate of taxation for the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 
 
(3)
Except as expressly provided herein, Executive shall not be entitled to any
additional payments or other indemnity arrangements in connection with the
Acquisition Payments or the Gross-Up Payment.

 
(ii)           A Reduced Payment shall be made in the event that the Full
Payment, after the imposition of the Excise Tax, is less than or equal to the
Reduced Payment.  If a Reduced Payment is made, Executive shall have no rights
to any additional payments and/or benefits constituting the Acquisition Payments
beyond the amount of the Reduced Payment.  The reduction in the Acquisition
Payments shall occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to Executive.  In the event that acceleration of
compensation from Executive’s equity awards is to be reduced, such acceleration
of vesting shall be canceled in the reverse order of the date of grant.
 
(b)           The independent professional firm engaged by the Company for
general tax audit purposes as of the day prior to the effective date of the
Change of Control shall make all determinations required to be made under this
Section 4.7.  If the independent professional firm so engaged by the Company is
serving as an advisor, accountant or auditor for the individual, entity or group
affecting the Change of Control, the Company shall appoint a nationally
recognized professional firm to make the determinations required hereunder.  The
Company shall bear all expenses with respect to the determinations by such firm
required to be made hereunder.
 
(c)           The firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive not later than thirty (30) calendar days after the
date on which Executive’s right to the Acquisition Payments is triggered (if
requested at that time by the Company or Executive) or such other time as
reasonably requested by the Company or Executive.  Any good faith determinations
of the firm made hereunder shall be final, binding and conclusive upon the
Company and Executive.
 
(i)           If the firm determines that no Excise Tax is payable with respect
to the Acquisition Payments, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to the Acquisition Payments.
 
-9-

--------------------------------------------------------------------------------


 
(ii)           If the firm determines that an Excise Tax is payable with respect
to the Acquisition Payments and that a Gross-Up Payment is due to Executive, the
Company shall pay the Gross-Up Payment not later than thirty (30) days after the
date on which Executive remits the Excise Tax to the appropriate taxing
authorities.
 
(d)           If the Excise Tax is subsequently determined to be less than the
amount taken into account under this Section 4.7 (including by reason of any
payment the existence or amount of which cannot be determined at the time the
firm makes its calculations), Executive shall repay to the Company (within
thirty (30) days following the time at which the amount of such reduction in
Excise Tax is finally determined) the portion of the Gross-Up Payment
attributable to such reduction plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state and local income tax imposed
on the Gross-Up Payment being repaid by Executive (if such repayment results in
a reduction in Excise Tax and/or a federal, state or local income tax deduction)
plus interest on the amount of such repayment at the rate provided in Section
1274(b)(2)(B) of the Code.
 
(e)           If the Excise Tax is subsequently determined to exceed the amount
taken into account under this Section 4.7 (including by reason of any payment
the existence or amount of which cannot be determined at the time the firm makes
its calculations), the Company shall make an additional Gross-Up Payment in
respect of such excess within thirty (30) days following the time at which the
amount of such excess is finally determined in accordance with the principles
set forth in this Section 4.7.
 
5.           Release. As a condition of receiving the Severance Benefits and/or
the Change of Control Benefits under this Agreement to which Executive would not
otherwise be entitled, Executive shall execute, and allow to become effective, a
release substantially in the form attached hereto as Exhibit A (the “Release”)
(the Company shall determine the actual form of Release to be provided by
Executive) not later than thirty (30) days following (a) Executive’s “separation
from service” in the case of the Severance Benefits and (b) the Change of
Control in the case of the Change of Control Benefits.  Unless the Release is
timely executed by Executive, delivered to the Company, and becomes effective
within the required period (the date on which the Release becomes effective, the
“Release Date”, which date shall in no event be later than February 28 of the
year following the year in which the applicable event occurs), Executive shall
not receive any of the Severance Benefits and/or the Change of Control Benefits
provided for under this Agreement.  Any lump sum payments owed to Executive
shall be paid within ten (10) business days following the Release Date, but in
no event later than March 15 of the year following the year in which applicable
event occurs.
 
6.           General Provisions.
 
6.1           Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including,
personal delivery, email and facsimile transmission), delivery by express
delivery service (e.g. Federal Express), or the third day after mailing by first
class mail, to the Company at its primary office location and to Executive at
his address as listed on the Company payroll (which address may be changed by
either party by written notice).
 
-10-

--------------------------------------------------------------------------------


 
6.2           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.
 
6.3           Waiver.  If either party should waive any breach of any provisions
of this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
 
6.4           Entire Agreement.  This Agreement, including its exhibits,
constitutes the entire agreement between Executive and the Company regarding the
subject matter hereof.  As of the Effective Date, this Agreement supersedes and
replaces any and all other agreements, promises, or representations, written or
otherwise, between Executive and the Company or its predecessors with regard to
this subject matter, including but not limited to the Existing Agreement.  This
Agreement is entered into without reliance on any agreement, promise, or
representation, other than those expressly contained or incorporated herein,
and, except for those changes expressly reserved to the Company’s or Board’s
discretion in this Agreement, the terms of this Agreement cannot be modified or
amended except in a writing signed by Executive and a duly authorized officer of
the Company which is approved by the Board.
 
6.5           Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.  Signatures transmitted via facsimile shall be deemed the equivalent
of originals.
 
6.6           Headings and Construction.  The headings of the sections hereof
are inserted for convenience only and shall not be deemed to constitute a part
hereof or to affect the meaning thereof.  For purposes of construction of this
Agreement, any ambiguities shall not be construed against either party as the
drafter.
 
6.7           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company.
 
6.8           Attorney Fees.  If either party hereto brings any action to
enforce his or its rights hereunder, the prevailing party in any such action
shall be entitled to recover his or its reasonable attorneys’ fees and costs
incurred in connection with such action.
 
-11-

--------------------------------------------------------------------------------


 
6.9           Arbitration. To provide a mechanism for rapid and economical
dispute resolution, Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) or its enforcement, performance, breach, or
interpretation, or arising from or relating to Executive’s employment with the
Company or the termination of Executive’s employment with the Company, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration held in Duval County, Florida and conducted by JAMS,
Inc. (“JAMS”), under its then-applicable Rules and Procedures.  By agreeing to
this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or by administrative
proceeding.  Executive will have the right to be represented by legal counsel at
any arbitration proceeding at his expense.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based.  The Company shall bear all fees
for the arbitration, except for any attorneys’ fees or costs associated with
Executive’s personal representation.  The arbitrator, and not a court, shall
also be authorized to determine whether the provisions of this paragraph apply
to a dispute, controversy or claim sought to be resolved in accordance with
these arbitration procedures.  Notwithstanding the provisions of this paragraph,
the parties are not prohibited from seeking injunctive relief in a court of
appropriate jurisdiction to prevent irreparable harm on any basis, pending the
outcome of arbitration.  Any awards or orders in such arbitrations may be
entered and enforced as judgments in the federal and the state courts of any
competent jurisdiction.
 
6.10           Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by the law of
the State of Florida without regard to conflicts of laws principles.
 
6.11           Termination of this Agreement.  This Agreement will terminate
automatically upon a Change of Control, subject to the satisfaction of the
obligations of the Company, or any successor thereto, to pay the benefits and
payments to which Executive is entitled to under this Agreement as a result of
such Change of Control.
 
6.12           Exhibits.
 
   Exhibit A –  Release Agreement
 
-12-

--------------------------------------------------------------------------------


 
Exhibit 10.2
 
In Witness Whereof, the parties have executed this Employment Agreement
effective as of the Effective Date.
 
Web.com  Group, Inc.
 
By:
/s/ Julius Genachowski
 
Chairman, Compensation Committee
 
of the Board of Directors

 
Jeff Stibel
 
/s/ Jeff Stibel




--------------------------------------------------------------------------------




Exhibit A
 
Release Agreement
 
I understand that my employment with Web.com  Group, Inc. (the “Company”)
terminated effective ___________, 200_ (the “Separation Date”).  The Company has
agreed that if I choose to sign this Release Agreement (“Release”), the Company
will provide me certain Severance Benefits (minus the standard withholdings and
deductions) pursuant to the terms of the Employment Agreement (the “Agreement”)
entered into and effective as of ________ __, 2008, between myself and the
Company, and any agreements incorporated therein by reference.  I understand
that I am not entitled to such Severance Benefits unless I sign this Release and
allow it to become effective.  I understand that, regardless of whether I sign
this Release, the Company will pay me all of my accrued salary and vacation
through the Separation Date, to which I am entitled by law.
 
In consideration for the Severance Benefits I am receiving under the Agreement,
I hereby generally and completely release the Company and its officers,
directors, agents, attorneys, employees, shareholders, parents, subsidiaries,
and affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are now known or unknown, arising at any time prior to or on the date I sign
this Release.  This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing (including, but not limited to, any claims based on or arising
from the Agreement); (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended), and the California Fair Employment and
Housing Act (as amended).  Notwithstanding the release in the preceding
sentence, I am not releasing any right of indemnification I may have in my
capacity as an employee, officer and/or director of the Company pursuant to any
express indemnification agreement or otherwise, nor am I releasing any rights I
may have as an owner and/or holder of the Company’s common stock and stock
options.  Excluded from this Release are any claims which cannot be waived by
law.  I am waiving, however, my right to any monetary recovery should any
agency, such as the EEOC, pursue any claims on my behalf.
 
In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him  must have
materially affected his settlement with the debtor..”
 
If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraphs is in addition to anything of value to which I
was already entitled.  I have been advised by this writing, as required by the
ADEA that:  (a) my waiver and release do not apply to any claims that may arise
after the date that I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not to do so);
(c) I have twenty-one (21) days within which to consider this Release (although
I may choose voluntarily to sign this Release earlier); (d) I have seven (7)
days following the date that I sign this Release to revoke the Release by
providing written notice of revocation to the Company’s Board of Directors; and
(e) this Release will not be effective until the eighth day after this Release
has been signed by me.
 

--------------------------------------------------------------------------------


 
I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.
 
Understood and Agreed:
 
Jeff Stibel
 

           
Dated:
     



-2-

--------------------------------------------------------------------------------

